Name: Commission Regulation (EEC) No 344/78 of 20 February 1978 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  trade policy;  marketing
 Date Published: nan

 No L 49/8 Official Journal of the European Communities 21 . 2 . 78 COMMISSION REGULATION (EEC) No 344/78 of 20 February 1978 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 7 (5) thereof, Whereas Article 1 of Commission Regulation (EEC) No 2213/76 of 10 September 1976 on the sale of skimmed-milk powder from public storage (3 ), as last amended by Regulation (EEC) No 920/77 (4 ), fixed the storage period of the product put up for sale at not less than six months ; Whereas, in view of the turnover of stocks and in order to encourage sales of the oldest skimmed-milk powder, the period of storage should be changed to 12 months for the skimmed-milk powder in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2213/76, the period 'six months ' is hereby amended to read ' 12 months'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 February 1978 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 303, 28 . 11 . 1977, p. 1 . ( 3 ) OJ No L 249 , 11 . 9 . 1976, p . 6 . (&lt;) OJ No L 108 , 30 . 4 . 1977, p . 75 .